Citation Nr: 0839211	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a disability 
manifested by labored breathing, to include as a result of 
exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from April 2002 to 
October 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

In his substantive appeal (Form 9) the veteran limited the 
scope of his appeal to hearing loss.  However, in a 
subsequent statement dated in February 2007 the veteran's 
representative requested the issue of service connection for 
labored breathing associated with asbestos exposure be 
considered on appeal.  As the representative's statement was 
received within 1 year of the rating decision on appeal, it 
is considered a valid substantive appeal.  


FINDINGS OF FACT

1.  The veteran has at most Level II hearing impairment in 
the right ear and Level I hearing impairment in the left ear, 
which corresponds to a non-compensable rating.

2.  The record contains no medical evidence of a diagnosed 
disability that is manifested by labored breathing.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met for any time period covered by 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.85, 4.86, Diagnostic Code 6100 (2008). 

2.  A disability manifested by labored breathing, to include 
as a result of asbestos exposure was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hearing loss

In a rating decision dated in June 2005 the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, which the veteran appealed.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The veteran reports that his hearing loss interferes with his 
daily life and his ability to understand instruction on his 
job.  He states that he worked as a chock man/chain man on an 
aircraft carrier.

In May 2005 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  The examiner reports 
that the claims file was reviewed pursuant to this 
examination.  During the examination, the veteran reported 
difficulty hearing and attributed it to his exposure to 
aircraft noise with faulty hearing protection.  C&P testing 
yielded the following results:


Hertz
100
0
200
0
300
0
400
0
Right 
ear
50
40
35
45
Left 
ear
50
35
35
30

Speech recognition, performed with the Maryland CNC word 
list, was not reported "as they were considered unacceptable 
for rating purposes."  Puretone threshold averages were 43 
for the right ear and 38 for the left ear.  These findings 
correspond to Level II hearing impairment in the right ear 
and Level I in the left ear, which corresponds to a 
noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  
An exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86 is not shown.  

In November 2006 the veteran was accorded a C&P audiology 
examination.  During the examination, the veteran stated that 
his hearing loss is persistent and he denied post-military 
noise exposure.  C&P testing yielded the following results:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
45
35
35
50
Left 
ear
45
35
35
45

Word recognition scores, using the Maryland CNC, were not 
provided due to the pattern of responses.  Puretone threshold 
averages were 41 for the right ear and 40 for the left ear.  
These findings correspond to Level I hearing in both ears, 
which in turn corresponds to a noncompensable rating.  
38 C.F.R. § 4.85, Tables VIA and VII.  An exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

In sum, there is no evidence from the probative audiological 
examination that would support a compensable rating.  
Accordingly, the veteran's claim for a compensable rating for 
bilateral hearing loss must be denied.  

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119, (1999), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's hearing loss remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted. 

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no evidence that the veteran's 
bilateral hearing loss has resulted in marked interference 
with his earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  The 
Board therefore finds that the impairment resulting from the 
veteran's bilateral hearing loss is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, VA examinations were conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  While it was not noted in either report what the 
effect of his hearing loss disability has on occupational 
functioning and daily activities, the veteran has not 
reported to VA that there was any prejudice caused by a 
deficiency in either examination.  



II.  Service connection - labored breathing-asbestos exposure

The veteran seeks service connection for a lung condition 
that he maintains stems from exposure to asbestos after 
"working in a dry dock."  He stated that he reported to 
sick call after a "safety man discovered asbestos."

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Some chronic diseases, such as 
bronchiectasis and sarcoidosis, may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) dating from May 2002 to 
October 2004 include an October 2004 asbestos medical 
surveillance form in which the veteran indicated that he was 
exposed to asbestos dust during the military.  He stated "I 
was in a space 6 or 7 time [sic] while the [sic] were needle 
guning [sic] on asbestos for 2 or 3 min[utes] at a time."  
In September 2004 he veteran was diagnosed with and received 
treatment for "URI (upper respiratory infection)/viral 
bronchitis."

The veteran was accorded a C&P general examination in April 
2005.  The examiner reports that the claims file was reviewed 
pursuant to this examination.  During the examination the 
veteran complained of breathing difficulty.  He stated that 
he was treated for viral bronchitis one time while in 
service.  He further reported that he had pulmonary function 
studies for his job and his breathing test was below normal.  
Physical examination found the lungs "clear to auscultation 
and percussion."  A pulmonary function test and chest x-ray 
were part of the VA examination.  The examiner diagnosed the 
veteran with "history of heavy breathing with normal 
examination."

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the veteran has a currently diagnosed disability that is 
manifested by labored breathing.  It follows that if there is 
no current disorder there obviously is no current 
disability.  In the absence of competent medical evidence of 
a current disorder and of any competent evidence relating any 
claimed current disorder to an injury in service, service 
connection for a claimed diagnosis of labored breathing 
associated with asbestos exposure must be denied.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 
104 F.3d 1328. 

The veteran claims service connection for labored breathing.  
The Court of Appeals for Veterans Claims has also held that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the veteran's 
assertions alone are not competent evidence to show that he 
has a diagnosed disability manifested by labored breathing, 
competent medical evidence is required to substantiate his 
claim.  The VA examiner did not diagnose a current disability 
nor is there any other medical evidence of record to support 
his claim.  Accordingly, service connection must be denied.  

While there are no special statutory or regulatory provisions 
for claims involving service connection for asbestos-related 
disease, under VETERAN'S BENEFITS ADMINISTRATION MANUAL, M21-
1MR, Part IV , Subpart ii, Chapter 1(H)(2)(9); Part IV, 
Subpart ii, Chapter 2(C)(9), in reviewing claims for service 
connection, when applicable it must be determined whether or 
not military records demonstrate asbestos exposure in 
service; whether or not there was asbestos exposure pre-
service and post-service; and whether or not there is a 
relationship between asbestos exposure and the claimed 
disease.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

In this case, the RO has conceded exposure to asbestos during 
military service.  However, having determined that the 
veteran does not a current disorder, analysis under VETERAN'S 
BENEFITS ADMINISTRATION MANUAL, M21-1MR, Part IV , Subpart 
ii, Chapter 1(H)(2)(9); Part IV, Subpart ii, Chapter 2(C)(9) 
is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Regarding the veteran's appeal of the initial rating assigned 
to bilateral hearing loss, Courts have held that, once 
service connection is granted, the claim is substantiated; 
additional notice is not required; and any defect in the 
notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Accordingly, discussion of whether the 
notice requirements as set forth in Vazquez-Flores v. Peake 
have been met is also not warranted.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Letters from the RO dated in January and March 2005 apprised 
the veteran of the information and evidence necessary to 
establish his claim for service connection for a disability 
manifested by labored breathing.  He was also advised of the 
evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Although the veteran was not informed of how 
VA establishes disability ratings and effective dates in 
accordance with Dingess/Hartman, service connection is being 
denied and no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  The Board thus finds that the veteran was provided 
adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A 
with regard to his claims for service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA treatment records.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v Brown, 4 Vet. App. 384 
(1993).


ORDER

A compensable rating for bilateral hearing loss is denied.

Service connection for a disability manifested as labored 
breathing associated with asbestos exposure is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


